Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 07/08/2022.
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. 

Applicant has argued on page 8 that Altinger does not teach: determining an expected residence time of the obstacle in response to detecting an obstacle position within the affected region. Examiner respectfully disagrees. As stated in the original non-final rejection, Altinger states 

(“For the individual trajectory sections or relevant areas, as already explained, blockade intervals can be determined during which it is not possible to drive in these areas. A probable waiting time until a possible start of the motor vehicle can be determined such that the motor vehicle does not traverse any of the relevant areas or trajectory sections during a blocking interval for the corresponding area.” Pg. 3 par 4 

To know that the vehicles path is blockaded, the vehicle must inherently be determining there is an obstacle in the affected region, otherwise it has no way of knowing that its path is blockaded. The system cannot determine how long the path will be blocked without first knowing its path is blocked. Any object/ item/ thing/ person which blocks the path of the vehicle is seen as an obstacle, the system is determining how long the path of the vehicle will be blocked by an obstacle. The system is “in response to detecting an obstacle positioned within the affected region, determining an expected residence time of the obstacle.” The limitations as claimed are recited to a high level of generality and are fully covered through the combination of Edwards and Altinger as shown in the non-final rejection. This is further shown in Altinger on page 5

“In the exemplary embodiment shown, the sensor device detects 9 , according to the in 3 shown step S1, the road user 7 to one in 2 Timing t  plotted on a timeline, determines a traffic user information in dependence on this detection 12 , which is represented by an arrow 1, which is and the current direction of movement and speed and the position of the road user 7 describes. Based on the road user information 12 determines the processing device 6 in step S2 an expected future trajectory 13 of the road user 7 , which is represented by a dashed arrow. Depending on this expected future trajectory 13 can the processing device 6 determine a period of time that the road user 7 needed to the position represented by the dashed rectangle 14 to reach. Since it is the ego vehicle 1 one from the processing device 6 piloted motor vehicle and the processing facility 6 accordingly, the control signal for stopping the ego vehicle 1 to the control unit 2 of the ego vehicle 1 transmits, is the processing device 6 which also in 2 illustrated time t , to which the ego vehicle 1 is 2 expected to come to a halt, at the latest at the time of transmission of the control signal already known. The transmission takes place via the transmitting and receiving device 11 to the control unit 2 of the ego vehicle 1 wherein, upon receipt of the control signal by the ego vehicle 1 the propulsion system and / or the braking system of the ego vehicle 1 be controlled such that the ego vehicle 1 in accordance with 1 position is stopped.” Pg. 5-6.  The system has a sensor device which it is using to stop the own vehicle where required. The system stops the vehicle before a blocked road section, which would be a road with an obstacle preventing movement of the vehicle along the path

Additionally, Edwards discloses a vehicle which has sensors which detect obstacles, as this is a very basic aspect of autonomous vehicles, is being able to recognize the surroundings of the own vehicle to make piloting choices “The first vehicle 302, the second vehicle 304, and the third vehicle 306 may use image sensors, such as a camera, or spatial sensors, such as LIDAR, to detect the presence of other vehicles and/or delay-causing objects or events.” [43]

Applicant has additionally argued on page 8 that Edward fails to disclose “determining based on the expected residence time whether to plan a second trajectory in view of the obstacle staying within the affected region or to wait for a period of time to allow the obstacle to leave the affected region in order to control the ADV according to the first trajectory.” Edward teaches a system to find the most efficient route for a vehicle to travel to reach a destination in the least amount of time. This is a system widely used in the art of navigation systems which move a driver along the most efficient route. Edwards, when a delay is detected, will update the route to the best/ shortest/ most efficient route. The system of Edwards takes into account the traffic of each route when calculating slowdowns to determine the quickest route. Through combination with Altinger which determines the predicted time an obstacle will block the own vehicle from continuing on the currently planned path, the system takes into account an obstacles waiting period in determining if the current route or a secondary route is faster and will update its recommendation accordingly. This is also used widely in the route planning field as if an obstacle such as a stopped vehicle or traffic jam will cause the original route to take longer than another, the systems will change to the shorter route which improves user satisfaction by having them reach their destination nearest the planned time. This is also a conventional route planning technique of GPS routing such as google/ apple maps which will account for delays, traffic jams, accidents, and road closures, which are all equivalent to an obstacle which prevents an own vehicle from traveling a route. These GPS routing systems will take these factors into account as to if waiting through the slow down or taking a different route to the destination will result in a sooner time to arrival.

Finally, Applicant has argued on page 8 that Edwards does not teach the vehicle “waiting for a period of time”. Edwards decides if the vehicle should continue on a current route or an alternative route based on estimated time of arrival. If the current route, even when blocked, is the fastest route, the system will maintain the current route as the best one. As shown in the rejection of claim 3 in the non-final rejection, Edwards states
“the vehicle may not suggest using a different route than the baseline best route used on a typical day unless an anticipated delay along the baseline best route exceeds a threshold amount of time… If the threshold amount of time is 5 minutes, then the vehicle may determine a new projected route to take.” [36] 
The system will maintain the normal route unless a delay of a certain amount is expected. When the delay is not enough to necessitate the changing of the route, the current route is maintained. When the fastest route is blocked by an obstacle, the act of waiting for the obstacle to clear is rendered obvious as it is conventional in the art. As disclosed in Altinger, the system teaches the vehicle waiting for the obstacle to clear before moving the car again which would have been obvious to one skilled in the art by the time of the effective filing date to combine with Edwards to prevent the vehicle with a blocked route from driving into said obstacle. This is also a very conventional control system for autonomous vehicles which is very well known in the art that when a vehicle has an obstacle blocking it from moving on its current route, that the vehicle will stop and cease to continue its current route movement to prevent the vehicle from colliding with said obstacle. This would increase user satisfaction of the system by reducing their vehicle operating and maintenance costs as they would not need to constantly pay for collision damages and increased insurance premiums resulting in constant collisions with objects in front of the vehicle.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 9-11, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (U.S. Pub No. 20200124435) in view of Altinger (Machine translation of DE 102016219341)

Regarding Claim 1
	Edwards teaches

A computer-implement method for operating an autonomous driving vehicle (ADV), the method comprising: (“An autonomous vehicle may use one or more sensors and/or a navigation unit to drive autonomously. The vehicle 402 (e.g., first vehicle 402A and second vehicle 402B) includes an ECU 404 (e.g., ECU 404A and 404B) connected to a transceiver 406 (e.g., 406A and 406B), a GPS unit 408 (e.g., 408A and 408B), a memory 410 (e.g., 410A and 410B), an image sensor 412 (e.g., 412A and 412B), a display 414 (e.g., 414A and 414B), and a spatial sensor 416 (e.g., 416A and 416B). The ECU 404 may be one or more ECUs, appropriately programmed, to control one or more operations of the vehicle.” [48-49]; “the ECU 404 is one or more computer processors or controllers configured to execute instructions stored in a non-transitory memory 410.” [49]. Where an ECU is a computer operating the autonomous vehicle. Computers use data processors to function

perceiving a driving environment surrounding the ADV based on sensor data obtained from a plurality of sensors mounted on the ADV, including determining an affected region of the ADV; (“The vehicle 402 also includes a spatial sensor 416 configured to detect spatial data. The spatial sensor 416 may be one or more spatial detection devices, such as RADAR or LIDAR configured to detect an environment outside of the vehicle 402. The spatial data may be used by the ECU 404 to determine route condition data.” [55] Where the sensor is detecting environment surrounding the vehicle which is being affected by the vehicles presence

planning a first trajectory to autonomously drive the ADV through at least a portion of the affected region based on the driving environment; (“Disclosed herein are systems, vehicles, and methods for determining a navigation route using distributed computing devices.” [15]; “the vehicle 402 may be self-maneuvering and navigate without human input. An autonomous vehicle may use one or more sensors and/or a navigation unit to drive autonomously.” [48] Autonomous vehicle is planning a first route/ trajectory. The area where the vehicle is driving is seen as the affected region as it is having an effect on the area.

determining based on the expected [[residence]] time whether to plan a second trajectory in view of the obstacle staying within the affected region or to wait for a period of time to allow the obstacle to leave the affected region in order to control the ADV according to the first trajectory. (“The ECU determines the suggested route to be a new projected route based on the route condition data when the route condition data indicates travelling along the baseline best route will result in the delay exceeding the threshold amount of time (step 508). In order to determine the new projected route, the ECU may determine projected travel times of a plurality of candidate routes between the start location and destination location using the route condition data associated with the plurality of candidate routes. The ECU may then select the fastest of the plurality of candidate routes as the suggested route.” [64]; “The route condition data may also include the presence of any delay-causing events or objects in the road, as detected by the other vehicles 220. The other vehicles 220 may determine an approximate delay that can be expected due to the delay-causing events or objects. In some embodiments, the other vehicles 220 use machine learning techniques to identify types of delay-causing events or objects and corresponding expected delays expected to be caused as a result of the delay-causing events or objects.” [31]; “The vehicle will maintain its original trajectory to maintain the own vehicles quickest route. In a case where there is a delay, which lengthens the travel time, the vehicle will alter trajectories to a new, more efficient one. Where the delay causing events/ objects are obstacles blocking the way of the ego vehicle.


Edwards does not explicitly teach Detecting an expected residence time of the obstacle, however Altinger does explicitly teach:

in response to detecting an obstacle positioned within the affected region, determining an expected residence time of the obstacle, the expected resident time representing an amount of time the obstacle is expected to stay within the affected region; and (“For the individual trajectory sections or relevant areas, as already explained, blockade intervals can be determined during which it is not possible to drive in these areas. A probable waiting time until a possible start of the motor vehicle can be determined such that the motor vehicle does not traverse any of the relevant areas or trajectory sections during a blocking interval for the corresponding area.” Pg. 3 par 4 System has detected an obstacle preventing travel of the vehicle. The vehicle estimates how long the obstacle will caused the vehicle to be unable to move on the route


determining based on the expected residence time whether to plan a second [[trajectory]] Option  in view of the obstacle staying within the affected region or to wait for a period of time to allow the obstacle to leave the affected region in order to control the ADV according to the first [[trajectory]] Option. (“the road user information to the ego vehicle, after which the Waiting time is determined on the motor vehicle side, wherein upon fulfillment of a deactivation condition, the fulfillment of which depends on the waiting time, the device is switched off or put into a power-saving mode. According to the invention it is therefore proposed that switching off or activating a power saving mode of a device of a motor vehicle, such. B. a control unit but also the drive unit, depending on a predicted probable waiting time for which the motor vehicle is at a standstill takes place. As a result, for example, the switching off of the drive unit for a very short period of time, such. B. only a few seconds, can be avoided as a shutdown of the drive unit for a very short period of time on average no efficiency increase can be achieved.” Pg. 2, par 11-12 System predicts residence time of the obstacle. Depending on the length of time, the system will take one of two actions of turning off the car to save power, or leaving the car on if there is a short expected duration period. This would be obvious to combine with Edwards to instead change trajectories of the vehicle if possible to reduce travel time


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edwards to include the teachings of as taught by Altinger as to reduce the travel time to arrive at the desired location. When it is sensed that a road blockage/ item obstructing the ego vehicles path will take over a certain amount of time that a different trajectory will be faster to take to the destination, user satisfaction will be increased by having the system reroute the vehicle to the fast route.

Regarding claim 2
The combinations of Edwards and Altinger, as shown in the rejection above, disclosed the limitations of claim 1
Altinger further teaches:

further comprising determining that the obstacle blocks at least a portion of the first trajectory, wherein the expected resident time is determined if the obstacle blocks at least a portion of the first trajectory within the affected region. (“For the individual trajectory sections or relevant areas, as already explained, blockade intervals can be determined during which it is not possible to drive in these areas. A probable waiting time until a possible start of the motor vehicle can be determined such that the motor vehicle does not traverse any of the relevant areas or trajectory sections during a blocking interval for the corresponding area. For example, a start can only take place when one or more road users have crossed a relevant area, for example an intersection area. Depending on the road user information, as explained, a duration for this and thus the waiting time for stopping can be determined.” Pg. 3, par 4. System is calculating the expected residence time when the obstacle is blocking at least a portion of the first trajectory in the affected region.

Regarding claim 3
The combinations of Edwards and Altinger, as shown in the rejection above, disclosed the limitations of claim 1
Edwards further teaches:
further comprising planning the second trajectory to replace the first trajectory in response to determining that the expected residence time is greater than a predetermined threshold. (“the vehicle may not suggest using a different route than the baseline best route used on a typical day unless an anticipated delay along the baseline best route exceeds a threshold amount of time… If the threshold amount of time is 5 minutes, then the vehicle may determine a new projected route to take.” [36] System will generate a new trajectory when the delay is greater than a threshold amount. Will use the expected residence time as taught by Altinger when calculating which route will be faster in addition to the delay time interval 

Regarding claim 9:

Claim 9 recites a Non-transitory machine readable medium having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.

Regarding claim 10:

As shown in the rejection above, Edwards and Altinger disclosed the limitations of claim 9.
Claim 10 recites a Non-transitory machine readable medium having substantially the same limitation as claim 2 above, therefore it is rejected for the same reason as claim 2.

Regarding claim 11:

As shown in the rejection above, Edwards and Altinger disclosed the limitations of claim 9.
Claim 11 recites a Non-transitory machine readable medium having substantially the same limitation as claim 3 above, therefore it is rejected for the same reason as claim 3.


Regarding claim 17:

Claim 17 recites a data processing system having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.

Regarding claim 18:

As shown in the rejection above, Edwards and Altinger disclosed the limitations of claim 17.
Claim 18 recites a system having substantially the same limitation as claim 2 above, therefore it is rejected for the same reason as claim 2.

Regarding claim 19:

As shown in the rejection above, Edwards and Altinger disclosed the limitations of claim 17.
Claim 19 recites a data processing system having substantially the same limitation as claim 3 above, therefore it is rejected for the same reason as claim 3.

Claim(s) 4-6, 12-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards and Altinger, in further view of Wikipedia (Exponential distribution)
 
Regarding Claim 4
	As shown in the rejection above, Edwards and Altinger disclosed the limitations of claim 1
	Altinger father teaches

wherein determining an expected residence time of the obstacle comprises calculating a probability of a residence time of the obstacle in the affected region using a probability [[density]] function, and wherein the expected residence time of the obstacle in the affected region is determined based on the probability of the residence time. (“According to the invention it is therefore proposed that switching off or activating a power saving mode of a device of a motor vehicle, such. B. a control unit but also the drive unit, depending on a predicted probable waiting time for which the motor vehicle is at a standstill takes place.” Pg. 2 par 11; “The traffic situation or individual road users can restrict the driving possibilities of the motor vehicle in such a way that driving on a desired trajectory or through a relevant area, for example crossing an intersection, is temporarily not possible until one or more other road users have passed through a corresponding area or trajectory section… To the trajectory, a prospective future speed profile and / or time information describing a probable timing of the trajectory can be determined.” pg. 3 par 2; System is checking probability of time the obstacle will block the vehicles path. To check probability, the system must be using a probability function.


Edwards and Altinger does not explicitly teach a probability density function, however Wikipedia does explicitly teach:

comprises calculating a probability of a residence time of the obstacle in the affected region using a probability density function (“In probability theory and statistics, the exponential distribution is the probability distribution of the time between events in a Poisson point process, i.e., a process in which events occur continuously and independently at a constant average rate. It is a particular case of the gamma distribution. It is the continuous analogue of the geometric distribution, and it has the key property of being memoryless. In addition to being used for the analysis of Poisson point processes it is found in various other contexts.”

    PNG
    media_image1.png
    120
    472
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edwards and Altinger to include the teachings of as taught by Wikipedia to more accurately predict the residence time of the obstacle blocking the path. Probability density functions are well known in the art of statistics and are widely used to calculate a probability of different variables. It would have been obvious to one skilled in the art by the time of the effective filing date to alter the above equation to fit the specific need of estimating a probability of residence time to give the known result of predicting a time frame to expect the obstacle to move while deciding if the vehicle should wait and maintain its original trajectory or if it will save time to change course to avoid the blockage.

Regarding Claim 5
	As shown in the rejection above, Edwards, Altinger, and Wikipedia disclosed the limitations of claim 4
	Wikipedia further teaches

wherein the probability density function is defined as follows:

    PNG
    media_image2.png
    28
    102
    media_image2.png
    Greyscale

wherein x represents an amount of time an obstacle is predicted to stay within the affected region and X is determined based on the driving environment. (“In probability theory and statistics, the exponential distribution is the probability distribution of the time between events in a Poisson point process, i.e., a process in which events occur continuously and independently at a constant average rate. It is a particular case of the gamma distribution. It is the continuous analogue of the geometric distribution, and it has the key property of being memoryless. In addition to being used for the analysis of Poisson point processes it is found in various other contexts.” 
    PNG
    media_image1.png
    120
    472
    media_image1.png
    Greyscale

Exponential distribution is well known in the field of probability and would have been obvious to use to estimate wait times with the equation by merely changing the variables to suit the particular need

Regarding Claim 6
	As shown in the rejection above, Edwards, Altinger, and Wikipedia disclosed the limitations of claim 5
	Wikipedia further teaches

wherein the probability of the residence time is determined by calculating an integral of the probability density function given a particular residence time candidate. The probability is found by finding the area under the curve of the probability function, which is solved by integrating the equation, It would have been obvious to integrate the function to solve for the probability of the residence time as this is a basic aspect of calculating a probability

    PNG
    media_image3.png
    307
    259
    media_image3.png
    Greyscale



Regarding claim 12:

As shown in the rejection above, Edwards and Altinger disclosed the limitations of claim 9.
Claim 12 recites a Machine readable medium having substantially the same limitation as claim 4 above, therefore it is rejected for the same reason as claim 4.

Regarding claim 13:

As shown in the rejection above, Edwards, Altinger and Wikipedia disclosed the limitations of claim 12.
Claim 13 recites a Machine readable medium having substantially the same limitation as claim 5 above, therefore it is rejected for the same reason as claim 5.

Regarding claim 14:

As shown in the rejection above, Edwards, Altinger and Wikipedia disclosed the limitations of claim 13.
Claim 14 recites a Machine readable medium having substantially the same limitation as claim 6 above, therefore it is rejected for the same reason as claim 6

Regarding claim 20:

As shown in the rejection above, Edwards and Altinger disclosed the limitations of claim 17.
Claim 20 recites a System having substantially the same limitation as claim 4 above, therefore it is rejected for the same reason as claim 4.


Claim(s) 7-8, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards, Altinger and Wikipedia, in further view of USA Today(How to calculate travel distance and time

Regarding Claim 7
	As shown in the rejection above, Edwards, Altinger and Wikipedia, disclosed the limitations of claim 4

Edwards, Altinger and Wikipedia does not explicitly teach determining a first estimated time of arrival (ETA) based on a first trajectory length of the first trajectory and an average speed of the ADV associated with the first trajectory, further in view of the expected residence time; and determining a second ETA based on a second trajectory length of the second trajectory and an average speed of the ADV associated with the second trajectory, wherein whether to drive the ADV according to the first trajectory or the second trajectory based on the first ETA and the second ETA., however USA Today does explicitly teach:

further comprising:
determining a first estimated time of arrival (ETA) based on a first trajectory length of the first trajectory and an average speed of the ADV associated with the first trajectory, further in view of the expected residence time; and
determining a second ETA based on a second trajectory length of the second trajectory and an average speed of the ADV associated with the second trajectory, wherein whether to drive the ADV according to the first trajectory or the second trajectory based on the first ETA and the second ETA. 

    PNG
    media_image4.png
    244
    1726
    media_image4.png
    Greyscale

(This art recites a basic math equation used to calculate travel time and would have been obvious to one skilled in the art to use to accurately estimate required travel time which would be used to find an ETA. As shown in the article, to calculate travel time, one must divide the distance of the route by the speed of the route (the average speed), this will give you an estimated travel time. By merely adding this time and the expected residence time, as was already predicted/ taught, to the current time, the system or user would estimate the time of arrival. This would be repeated for any number of trajectories to see which is the route estimated to arrive first.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edwards, Altinger and Wikipedia to include the teachings of as taught by USA Today to estimate which trajectory is faster and will get the vehicle to the desired location first to accurately pick the fast route to take. Relating speed and distance to find travel time has long been known in the art and would have been obvious to one skilled in the art by the time of the effective filing date.

	Regarding Claim 8
	As shown in the rejection above, Edwards, Altinger and Wikipedia, disclosed the limitations of claim 7

	Edwards further teaches

wherein the second trajectory is utilized to drive the ADV if the second ETA is shorter than the first ETA; otherwise the ADV waits and drives according to the first trajectory. (“In order to determine the new projected route, the ECU may determine projected travel times of a plurality of candidate routes between the start location and destination location using the route condition data associated with the plurality of candidate routes. The ECU may then select the fastest of the plurality of candidate routes as the suggested route.” [64] System will choose the fastest route. The fastest route must have the shorter ETA as that is simply the estimated travel time added to the current time, and will therefore be the route picked

Regarding claim 15:

As shown in the rejection above, Edwards, Altinger and Wikipedia disclosed the limitations of claim 12.
Claim 15 recites a Machine readable medium having substantially the same limitation as claim 7 above, therefore it is rejected for the same reason as claim 7

Regarding claim 16:

As shown in the rejection above, Edwards, Altinger, Wikipedia, and USA Today disclosed the limitations of claim 15.
Claim 16 recites a Machine readable medium having substantially the same limitation as claim 8 above, therefore it is rejected for the same reason as claim 8

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                              Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668